Gtlbtllan, C. J.
The plaintiff in this action ought, on the evidence, to have had a verdict for several -reasons: First. There was. no proof that Anton Hartman, the grantor in the conveyance claimed to have been fraudulent, and defendant in the attachment suit, was. indebted to the plaintiff in that suit at the time of the conveyance,. The judgment in that suit was, as against this plaintiff, who was a stranger to it, evidence only of the fact of its existence. It was no. evidence, as against him, of the previous existence of the facts on which it was based. County of Olmsted v. Barber, 31 Minn. 256, 261, (17 N. W. Rep. 473.) Second. Had there been evidence of such indebtedness, still the evidence would not have been sufficient to sustain a finding that the conveyance was made with a fraudulent in. *225tent. Third. Had such fraudulent intent between tbe parties to the conveyance been shown, still there was no evidence to connect plaintiff with it, or to show that he had notice of it. Fourth. Had the conveyance been fraudulent, that would not have avoided plaintiff’s title to the crops raised by him on the farm while the conveyance was unimpeached, unless it was shown that he managed the farm and raised the crops for the benefit of the grantor. Sanders v. Chandler, 26 Minn. 273, (3 N. W. Rep. 351.)
Order affirmed.